     Case 3:17-cv-01342-VLB Document 82 Filed 01/09/19 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

_____________________________________
                                       )
GRADUATION SOLUTIONS LLC,              )
                                      )
                      Plaintiff        )                  No.: 3:17-cv-01342 (VLB)
                                       )
                                       )
                                       )                  January 9, 2019
                                       )
                 v.                    )
                                       )
                                       )
ACADIMA, LLC and ALEXANDER             )
LOUKAIDES                              )
                      Defendants.      )
______________________________________ )

                           Motion for Extension of Time

       Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Local

Rules 7(b) and 16(b) of the United States District Court for the District of

Connecticut, Graduation Solutions LLC respectfully requests a ninety (90) day

extension of time to file dispositive motions in this proceeding and a sixty (60) day

extension to complete discovery. By scheduling order dated April 23, 2018, the

Court previously set a deadline to complete discovery for November 26, 2018 and

to file dispositive motions by December 23, 2018. Despite Plaintiff’s due diligence,

it was not able to complete the necessary discovery within this time period for

reasons that were not foreseeable at the time the parties submitted the proposed

case management order. As set forth below, good cause exists for the extensions

requested. In support of this motion, plaintiff represents:
  Case 3:17-cv-01342-VLB Document 82 Filed 01/09/19 Page 2 of 5



1. Since April 23, 2018, the Court held several conferences regarding

   discovery and the deposition of Alexander Loukaides. After several months

   of attempted coordination, Mr. Loukaides’ deposition was finally conducted

   on October 19, 2018.

2. Following the deposition of Mr. Loukaides, counsel for the Plaintiff issued

   non-party subpoenas and notices of deposition to the new owner of

   Acadima, LLC, Frank Seviane. Plaintiff also seeks to depose several of Mr.

   Seviane’s companies, which conduct similar business to that of Acadima

   LLC.

3. Plaintiff encountered difficulties locating Mr. Seviane in order to serve the

   Subpoenas, which contributed to the delay in completing depositions in

   accordance with the Court’s deadlines.

4. At this time, the non-party depositions are scheduled to be conducted on

   January 23, 2019.

5. Given that discovery remains outstanding, mainly as a result of the

   difficulties encountered with taking Mr. Loukaides’ deposition and these

   additional necessary depositions, Plaintiff seeks an extension of time to file

   dispositive motions.

6. Plaintiff also seeks an extension of time to conduct non-party depositions

   and complete discovery.

7. Plaintiff’s counsel inquired with Defendant’s counsel, Jeffrey S. Bagnell, and

   he does not object to Plaintiff’s request.




                                       2
     Case 3:17-cv-01342-VLB Document 82 Filed 01/09/19 Page 3 of 5



   8. On December 20, 2018, Plaintiff previously submitted a request for an

      extension of time to file dispositive motions. However, on January 02, 2019,

      the Court denied Plaintiff’s request for an extension without prejudice and

      directed the Plaintiff to re-file after compliance with local rules and a

      conference with opposing counsel to discuss amended dates. Otherwise,

      this is the first motion for extension filed to extend the deadlines for

      completing discovery and filing dispositive motions.

   9. The initial application for an extension filed on December 20, 2018 was filed

      three days before the due date for dispositive motions set by the Court.

   Based on the foregoing, Plaintiff requests a ninety (90) day extension to file

dispositive motions in this proceeding and a sixty (60) day extension to complete

remaining discovery in this proceeding.




                                          3
   Case 3:17-cv-01342-VLB Document 82 Filed 01/09/19 Page 4 of 5




DATED:   Bridgeport, Connecticut
         January 9, 2019


                                   THE PLAINTIFF,
                                   Graduation Solutions LLC

                                   By: /s/ Monte E. Frank
                                           Monte E. Frank (ct13666)
                                           Pullman & Comley, LLC
                                           850 Main Street, P.O. Box 7006
                                           Bridgeport, CT 06601-7006
                                           T: (203) 330-2240
                                           F: (203) 576-8888
                                           mfrank@pullcom.com


                                   OF COUNSEL:
                                   DORF & NELSON LLP
                                   Jonathan B. Nelson, Esq.
                                   555 Theodore Fremd Avenue
                                   Rye, NY 10580
                                   Phone: (914) 381-7600
                                   Fax: (914) 381-7608
                                   jnelson@dorflaw.com




                                   4
      Case 3:17-cv-01342-VLB Document 82 Filed 01/09/19 Page 5 of 5




                                  CERTIFICATION

       I hereby certify that on January 9, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be send by e-mail to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through

the Court’s CM/ECF System.



                                                  /s/ Monte E. Frank
                                                  Monte E. Frank, Esq.




ACTIVE/79172.1/MFRANK/7893782v1
                                          5
